DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered and made of record.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner agrees with Applicant’s remarks filed on April 26, 2021, pages 8-14.  Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claim Rejections - 35 USC § 112
With respect to claims 1-19, Applicant has amended the claims in order to comply with the written description requirement.  Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1-19, Applicant’s arguments (Remarks dated April 26, 2021, pp. 8-14) have been fully considered.  However, in view of the instant amendment and upon further consideration and search, the previous ground(s) of rejection have been withdrawn.  Claims 1 and 3-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


5/7/2021